The suit was brought and prosecuted on the theory that the viaduct was personal property and subject to taxation as such. As we think the effect of article 7504, Vernon's Statutes, was to require the court to treat the viaduct as real property for the purpose of taxation, it is not necessary to determine whether, if it should have been treated as personal property, it appeared that appellees owned it, and if they did, whether they had so dedicated it to the public as to exempt it from taxation. Const. art. 8, § 2; Vernon's Statutes, art. 7504; Special Laws 1907, c. 104, § 251, 274; 1 Cooley on Taxation, 263; 13 Cyc. 449-453; 40 Cyc. 201; 8 Rawle C. L 910; 9 C.J. 422; Lamar Co. v. Clements, 49 Tex. 347; Commonwealth v. City of Richmond, 116 Va. 69, 81 S.E. 69; Commonwealth v. Bridge Co. (Ky.) 105 S.W. 378. Said article 7504 is as follows:
"Real property, for the purpose of taxation, shall be construed to include the land itself, whether laid out in town lots or otherwise, and all the buildings, structures and improvements, or other fixtures of whatsoever kind thereon, and all the rights and privileges belonging or in any wise appertaining thereto, and all mines, minerals, quarries and fossils in and under the same."
It was not pretended in either the pleadings or evidence that appellees had not paid all taxes assessed by appellant against land owned by them on and over which the viaduct was constructed. When appellees paid those taxes they paid the taxes assessable against the viaduct and owed appellant nothing on account thereof.
There is no error in the judgment, and it is affirmed.